 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCamblin Steel Service Company and InternationalUnion of Bridge, Structural & Ornamental IronWorkers, Local 118, AFL-CIO. Case 20-CA-12703November 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on April 4, 1977, by theInternational Union of Bridge, Structural & Orna-mental Iron Workers, Local 118, AFL-CIO, hereincalled the Union, and duly served on Camblin SteelService Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint and notice of hearing on June 23,1977, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding. Respondentdid not file an answer to the complaint.On August 22, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on Respondent's failureto file an answer as required by Sections 102.20 and102.21 of the Board Rules and Regulations, Series 8,as amended. Subsequently, on September 13, 1977,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter failedto file a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board Rules and Regulations,Series 8, as amended, provides as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations in233 NLRB No. 95the complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent and its agents by registered mailspecifically states that unless an answer to thecomplaint is filed by the Respondent within 10 daysof service thereof "all of the allegations in thecomplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Accordingto the uncontroverted allegations of the Motion forSummary Judgment and attached affidavit of ser-vice, copies of the complaint and notice of hearingwere served, by registered mail, on June 23, 1977, onRespondent and its representative. Thereafter, byletter dated August 8, 1977, counsel for the GeneralCounsel advised Respondent's representative that ananswer had not been received, requested that ananswer be filed promptly, and advised that, in theevent an answer was not filed by August 15, 1977, hewould recommend that Summary Judgment besought. As noted above, Respondent did not file ananswer to the complaint, nor did it file a response tothe Notice To Show Cause. No good cause to thecontrary having been shown, in accordance with therules set forth above, the allegations of the complaintare deemed to be admitted and are found to be true.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a California corporation, is engagedin the fabrication and installation of reinforcing steel,with its principal place of business located inSacramento, California. During the past fiscal year, arepresentative period, Respondent, in the course andconduct of its business operations, has providedgoods, materials, and services valued in excess of$50,000 to Judson Steel Corporation in connectionwith its sewer treatment project located in Sacramen-to, California. During the past fiscal year, JudsonSteel Corporation, in the course and conduct of itsbusiness operations, purchased and received goods,materials, and supplies in excess of $50,000 directlyfrom suppliers located outside the State of California.624 CAMBLIN STEEL SERVICE COMPANYWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Bridge, Structural & Orna-mental Iron Workers, Local 118, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.111. THE UNFAIR LABOR PRACTICESThe 8(a)(3) ViolationOn or about March 23, 1977, Respondent terminat-ed Louis W. White because of his membership in,activities on behalf of, and support of the Union,and/or because he engaged in concerted activities forthe purpose of collective bargaining or other mutualaid or protection.Accordingly, we find that, by the aforesaid con-duct, Respondent discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in a labororganization and that, by such conduct, Respondentengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, in connection with its operations described insection I, above, have a close, intimate, and substan-tial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having also found that Respondent discriminatori-ly discharged employee Louis W. White, we shallorder Respondent to offer him immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority and other rightsand privileges, and to make him whole for any loss ofearnings he may have suffered by payment to him ofa sum of money equal to the amount he normallywould have earned as wages from the date of hisdischarge to the date of Respondent's offer ofreinstatement, less net earnings, and interest thereonto be computed in the manner prescribed in F. W.Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).'As the unfair labor practices committed byRespondent were of a character which go to the veryheart of the Act, we shall order Respondent to ceaseand desist from infringing in any other manner uponthe rights of employees guaranteed by Section 7 ofthe Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Camblin Steel Service Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Bridge, Structural &Ornamental Iron Workers, Local 118, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. By the conduct set forth in section III, above,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Camblin Steel Service Company, Sacramento, Cali-fornia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in InternationalUnion of Bridge, Structural & Ornamental IronWorkers, Local 118, AFL-CIO, or any other labororganization, by its employees, by discriminatorilydischarging or by otherwise discriminating in regardI See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hire and tenure of employment of any of itsemployees because they joined or assisted the above-named Union, or any other labor organization, orengaged in other concerted activity for the purposeof collective bargaining or mutual aid and protec-tion.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Offer Louis W. White immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority and other rightsand privileges, and make him whole for any loss ofpay he may have suffered by reason of the discrimi-nation against him by payment to him of a sum ofmoney equal to the amount of money he normallywould have earned from the date of his discharge tothe date of Respondent's offer of reinstatement, inthe manner set forth in the section herein entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Sacramento, California, locationcopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in theInternational Union of Bridge, Structural &Ornamental Iron Workers, Local 118, AFL-CIO,or any other labor organization, by our employ-ees, by discriminatorily discharging or by other-wise discriminating in regard to hire and tenure ofemployment of any of our employees becausethey joined or assisted the above-named Union,or any other labor organization, or engaged inother concerted activity for the purpose ofcollective bargaining or mutual aid and protec-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL offer Louis W. White immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority andother rights and privileges, and make him wholefor any loss of pay he may have suffered byreason of the discrimination against him bypayment to him of a sum of money equal to theamount of money he normally would have earnedfrom the date of his discharge to the date of anoffer of reinstatement, plus interest.CAMBLIN STEEL SERVICECOMPANY626